Citation Nr: 0933504	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for service-
connected residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of left maxillary 
antrum, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the Veteran's February 2006 notice of 
disagreement (NOD) also included the issue of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a right knee disorder.  
However, on his June 2006 VA Form 9, the Veteran indicated 
that he did not wish to appeal this issue.  Therefore, this 
issue is not currently before the Board and will not be 
discussed in the decision below. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a head injury with fracture of 
the left orbital rim and inferior lateral wall of left 
maxillary antrum are not manifested by purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized a symptomatic of brain trauma.




CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a head injury with fracture of the left orbital 
rim and inferior lateral wall of left maxillary antrum have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.102, 4.31, 4.124a, Diagnostic Code 8045 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a September 2008 letter notified the Veteran of 
the above requirements.  However, this letter was received 
after the initial adjudication of the Veteran's claim in 
October 2005.  In certain situations, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements can create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007); cert. granted sub nom.  Peake 
v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-
1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009).  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the timing error did not 
affect the essential fairness of the adjudication.  In this 
regard, the Board observes that after the September 2008 
letter was issued, in March 2009, a supplemental statement of 
the case (SSOC) was issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of this notice is not prejudicial.  See Sanders, 
487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
supplemental statement of the case, and reasons as to why a 
higher rating was not warranted under that criteria were 
identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  Although the Veteran stated that he was 
receiving Social Security Administration (SSA) disability 
benefits, a response from the SSA indicated that the 
Veteran's records had been destroyed, and were therefore 
unavailable.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  So it is in this case.

The Veteran was also afforded VA examinations in October 2005 
and February 2009 in connection with his claim.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
a review of the claims file and all pertinent evidence of 
record, and they fully address the rating criteria that are 
relevant to rating the disability in this case.  Thus, there 
is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's residuals of a head injury with 
fracture of the left orbital rim and inferior lateral wall of 
the left maxillary antrum is rated as noncompensable pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under that 
Diagnostic Code, purely subjective complaints, such as 
headache, dizziness, or insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, dementia due to head trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2008).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).

The Board notes that Diagnostic Code 8045 was revised by VA 
to provide detailed and updated criteria for evaluating 
residuals of traumatic brain injury.  This amendment was 
effective October 23, 2008 and applies to all applications 
for benefits received by VA on or after October 23, 2008.  
The old criteria apply to applications received by VA before 
that date.  See Notice, 73 Fed. Reg. 54,693 (September 23, 
2008).  Thus, as the Veteran's claim was received in March 
2005, these amendments are not applicable in this case.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to a compensable evaluation for his 
service-connected residuals of a head injury with fracture of 
the left orbital rim and inferior lateral wall of the left 
maxillary antrum.  In this regard, the competent medical 
evidence of record does not show the Veteran's service-
connected residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of the left 
maxillary antrum to be manifest by purely subjective 
complaints, such as headache, dizziness, or insomnia, etc., 
recognized as symptomatic of brain trauma.

The Veteran was afforded a VA examination in October 2005.  
At that examination, the examiner noted that in April 1974, 
the Veteran was in a motor vehicle accident and suffered a 
laceration of the scalp, non-displaced fracture of the left 
zygoma, traumatic epistaxis, "questionable" cerebrospinal 
fluid rhinorrhea with spontaneous arrest, and status post 
fracture right ankle.  However, he was subsequently 
discharged to full duty.  In addition, the Veteran suffered a 
head injury in 1988 while a passenger in the back of a truck 
that was hit by a car.  The Veteran reported that he flew out 
of the back of the truck and hit the road.  He lost 
consciousness and was air-medevaced to a hospital where he 
underwent emergency right frontal craniotomy surgery and 
remained in the hospital for the next month.  The Veteran 
reported that he was in a coma for a week after that accident 
and that he subsequently had difficulty with memory loss.  
Then, in 1990, the Veteran stumbled over piping on a floor 
while working a machine shop, hitting his head without loss 
of consciousness.  He was taken to the emergency room for 
skull X-rays and then was released.  Subsequent to that head 
injury, he had a problem with balance.  He also began seeing 
VA psychiatrists following the head injury in 1990, and 
received psychotropic medications and anti-epileptic 
mediations.  

On physical examination, the examiner noted a right frontal 
craniotomy flap incision, well-healed.  On neurological 
examination, his mental status was marginal and there was no 
tremor or dysmetria.  The Veteran swayed on Romberg's test 
and balancing on either foot, but tandem walked without 
swaying.  His motor strength was 5/5 in all distal muscle 
groups, and sensory testing was intact distally in both upper 
and lower extremities to 2-point discrimination, vibration 
and position.  The examiner diagnosed (1) status post 
emergency right frontal craniotomy for closed head trauma, 
(2) alcoholism, (3) borderline dementia secondary to (1) and 
(2) and bipolar affective disorder. 

The examiner then concluded that the Veteran sustained a 
significant closed head injury in 1988, requiring an 
emergency craniotomy; a subsequent seizure disorder was 
medicated with anticonvulsants and there was no repetition of 
seizures.  The Veteran then had to yield power of attorney to 
his sister after that because of forgetfulness and inability 
to manage his financial affairs.  The examiner noted that the 
Veteran had two minor head injuries, one in 1990 that did not 
produce loss of consciousness and one in 1974 in service that 
did produce brief loss of consciousness but did not produce 
any neurological deficits, seizures, vomiting or amnesia.  He 
was discharged to full duty and served out the next (and 
final) year of his enlistment without incident.

The Veteran was also afforded a VA examination in February 
2009.  At that examination, the examiner again noted the 
Veteran's history of having a head injury during service in 
1974, and two subsequent head injuries in 1988 and 1990.  On 
neurological examination, the Veteran reported no headaches; 
dizziness if he stood up too fast; no weakness or paralysis; 
some sleep disturbance in that he had to take medications at 
night; no fatigue but some laziness; some malaise, mobility 
problems due to the arthritis in his ankle; balance that was 
OK most of the time; no assistive devices; memory loss; 
decreased attention; difficulty concentrating; "OK" 
planning and speech; no pain or bowel problems; some bladder 
problems; mood swings; anxiety; depression; no problems with 
erections; some numbness sensations when sitting; OK vision 
and hearing; some decreased taste; a past history of 
seizures; some hypersensitivity to sound; some irritability; 
restlessness and no autonomic dysfunction.  

On physical examination, the examiner stated that the Veteran 
appeared well, with normal station, gait and affect.  His 
mental status was marginal but there was no tremor or 
dysmetria, and Romberg's test was negative.  He was able to 
balance on either foot and tandem walk on the second attempt.  
His motor strength was 5/5 in all distal muscle groups of the 
upper and lower extremities, and sensory testing was intact 
distally in upper and lower extremities to 2-point 
discrimination, vibration and position.  The examiner 
diagnosed (1) closed head trauma, status post right frontal 
craniotomy; (2) encephalomalacia and hydrocephalus ex vacuo 
secondary to (1); (3) traumatic brain injury (TBI) secondary 
to (1) with mild dementia; nicotine dependence; bipolar 
affective disorder; hypercholesterolemia; GERD; recovered 
alcoholic and marijuana dependence. 

The examiner concluded that the Veteran recovered well from 
the closed head injury with loss of consciousness in 1974, 
but did not recover well from the post-service closed head 
injury in 1988 that required an emergency craniotomy.  A 
follow-up head CT scan showed encephalomalacia and 
hydrocephalus ex vacuo (diffuse reduction of brain tissue, 
likely due to trauma).  Soon afterward, he began making 
mistakes at his job as a welder and had to be medically 
retired in 1990.  He promptly developed bipolar affective 
disorder and had to yield power of attorney to his sister.  
Neurological examination showed decreased short-term memory, 
borderline cognitive skills and reduced executive function.  
He had a TBI on the basis of history, neurological 
examination and CT scan findings.  He had behavioral symptoms 
as were relayed above.  He was not competent to manage money.  
However, the current residuals of closed head trauma were 
related to the 1988 motor vehicle accident that had to be 
treated by emergency craniotomy.  He recovered well from the 
1974 motor vehicle accident in that his symptoms cleared and 
he returned to duty, and following discharge, he was able to 
work for many years a welder without incident, until the 1988 
motor vehicle accident.  

The Board does note that when it is not possible to separate 
the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  However, in this case, the VA examiner clearly 
opined in both October 2005 and February 2009 that the 
Veteran's subjective complaints were due to his residuals of 
the closed head injury in 1988 that required an emergency 
right frontal craniotomy, rather than his service-connected 
disorder.  The examiner continued that the Veteran recovered 
from his in-service head injury, as was evidenced by his 
ability to return to duty for his last and final year of 
service, and to work as a welder for many years after 
service.  Thus, as is outlined by the evidence above, the 
Board finds that the Veteran's residuals of a head injury 
with fracture of the left orbital rim and inferior lateral 
wall of left maxillary antrum has not been shown to be 
manifest by purely subjective complaints, such as headache, 
dizziness, or insomnia, etc., recognized as symptomatic of 
brain trauma.  

Although the Veteran may sincerely believe that his 
neurological problems were caused by his in-service motor 
vehicle accident in 1974 as opposed to the 1988 post-service 
motor vehicle accident, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the Veteran is a physician 
or other health care professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can rely in 
determining the current severity of the Veteran's residuals 
of a head injury with fracture of the left orbital rim and 
inferior lateral wall of the left maxillary antrum.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Veteran's residuals of a head injury with 
fracture of the left orbital rim and inferior lateral wall of 
the left maxillary antrum are appropriately evaluated as 
noncompensable.  In other words, the preponderance of the 
evidence is against a finding of a compensable evaluation for 
the Veteran's residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of the left 
maxillary antrum.  See 38 C.F.R. § 4.31, supra.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply.  Therefore, the 
Board concludes that a compensable evaluation for the 
Veteran's residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of the left 
maxillary antrum is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8045 (2008).

The Board notes that the Veteran also has residual scars as a 
result of the in-service motor vehicle accident in 1974.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

The report of the October 2005 VA examination indicates scars 
on the lateral left naris and above the left eyebrow.  The 
lateral left naris scar was measured 1.5 by 2 centimeters and 
then angles up for 2 by .5 centimeters, and was nontender and 
nonpainful to palpation.  The scar had slight keloid 
formation and was slightly depressed, but did not adhere to 
the underlying tissue and was described as stable, 
superficial and "not deep."  There was no inflammation or 
edema.  There was no induration or inflexibility of the skin 
in the area of the scar or limitation of motion or function 
caused by the scar.  The scar above the left eyebrow measured 
3.5 centimeters by .1 centimeter.  It was nontender and 
nonpainful, and did not adhere to underlying tissue.  The 
scar was described as stable; though slightly depressed, it 
was superficial, with no inflammation, edema, or keloid 
formation.  It did not cause gross distortion or asymmetry of 
features.  There was no induration or inflexibility of the 
skin in the area of the scar or limitation of motion or 
function caused by the scar.  

Bases on this medical evidence, the Board finds that the 
lateral left naris and left eyebrow scars are asymptomatic; 
separate ratings for the scars are not warranted by the 
evidence of record.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of a head injury with fracture of the left orbital 
rim and inferior lateral wall of the left maxillary antrum 
are so exceptional or unusual as to warrant the assignment of 
a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of the left 
maxillary antrum has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, although the Veteran reported a one month 
period of hospitalization, this was due to his post-service 
motor vehicle accident in 1988.  In addition, the Veteran 
reported that he was forced to take a medical retirement in 
1990 after another post-service head injury in 1990.  Thus, 
the evidence of record did not indicate, nor did the Veteran 
contend, that he had marked interference with employment due 
solely to his service- connected residuals of a head injury 
with fracture of the left orbital rim and inferior lateral 
wall of the left maxillary antrum.  Additionally, and of 
greater import, the Board finds that the rating criteria to 
evaluate brain diseases due to trauma under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 reasonably describe the 
claimant's disability level.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to a compensable disability rating for service-
connected residuals of a head injury with fracture of the 
left orbital rim and inferior lateral wall of the left 
maxillary antrum is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


